DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 20, and 21 are pending.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 is listed as dependent on now canceled claim 19.  Currently, it is assumed that the claim is to be dependent upon claim 17 for examination expediency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the molding machine component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the nozzle component" in lines 1-2.  This rejection occurs if claim 20 is dependent upon claim 17, since claim 20 is currently dependent upon now canceled claim 19, it is unclear if the claim would be dependent upon claim 17 or 18.  Under current examination purposes, it is assumed claim 20 is dependent upon claim 17.  Thereby, there is insufficient antecedent basis for this limitation in the claim.  Note: There will not be an issue if claim 20 is dependent upon claim 18.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenko (US 2012/0237631) in view of Barron (US 6581640) and Schreck (US 4856979).
In regards to claim 1, Jenko teaches of a method of manufacturing a manifold 104 (manifold assembly 102, manifold body 104) for use in plastic injection molding (see [0003]), the method comprising: additive manufacturing (see [0034) via a melt distribution structure, and comprises a critical assembly feature.  
(The manifold body 104 is formed by solid freeform fabrication, additive manufacturing, and further including laminated object manufacturing and 3D printing, see [0034].)  
(See also heaters 430, 432 that can be provided within the manifold, or otherwise known as a critical assembly feature.)


Here, Barron teaches of a manifold formed via layers joined together, see teaching of freeform fabrication by Barron that includes a manifold base plate 12, 66 and with successive layers formed above, see Fig. 11.  The manifold is assembled to a fluid circuit and a microvalve can be attached to each manifold (see Col. 3, lines 1-4), braze pads 20, 40, locating holes 82, locating studs 86, identifying indicia 84, and gasket that can be added, Col. 7, lines 9-13.
While, Barron does not specifically teach of “the manifold for use in plastic injection molding”, the method of forming the manifold in Barron can be readily applied to the Jenko reference particularly in regards of forming via additive manufacturing the additional layers in forming the unitary manifold.  
It would have been obvious for one of ordinary skill in the art to modify the method of Jenko with the plate as taught by Barron as the base manifold plate portion from which the manifold is formed upon.  The Jenko already teaching of different free form fabrication that includes 3D printing and laminated object manufacturing and would encompass the teaching in Barron in the formation of a manifold.

Furthermore in regards to the manifold base plate having critical features, the Schreck reference that teaches manifold 8 with base plate that is located above the mold plate 12, see Figs. 2, 3. And with critical features located within base plate such as 
It would have been obvious for one of ordinary skill in the art to further modify the process, particularly of the base plate of Jenko in view of Barron with the critical assembly feature located upon the base plate as seen in Schreck as the features being accommodated upon the various elements including the base plate is known in the manifold structure of hot runner assemblies. 
Note: 
Regarding “additive manufacturing”, this term would include selective laser sintering, 3D printing, stereolithography, laminated object manufacturing, etc.  Furthermore solid freeform fabrication is another tem for additive manufacturing (see NSF Additive Manufacturing Workshop slides by Beaman).
Regarding “critical assembly feature”, as the term is defined in the specification: see 202; Fig. 2; “can be a seal face 208”, “heat installation 204”, “alignment features 206”, or “attachment feature 212”, see pages 9-10 of specification.  This term has a broad feature in regards to accommodating for features within the manifold, as pertaining to operations that would also include for installation of the manifold within the injection molding machine.

Claims 2, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenko in view of Barron and Schreck as applied to claim 1 above, and further in view of CN104827609 (from IDS, see also attached translation from Google Patents).
In regards to claim 2, further comprising machining the manifold base plate.  
Jenko in view of Barron and Schreck do not particularly teaching of machining the manifold base plate.

Thereby, The CN’609 reference teaches of machining (including surface treatment/finishing) of the mold face.  This teaching by the CN’609 reference would be applicable concerning the manifold base plate particularly concerning the features of the manifold that would be facing the mold.  It would have been obvious for one of ordinary skill in the art to modify the process of Jenko in view of Barron and Schreck with the machining as taught by the CN’609 reference in order to further process the features including those of the base plate as desired of the manifold structure.

In regards to claim 3 (dependent upon claim 2), further comprising machining the critical assembly feature into the manifold base plate.  See Schreck with base plate including critical feature 5 that is accommodated in base plate, see Fig. 3.  In this regards, the finishing as taught by the CN’609 reference can machining, including grinding, of features that would encompass the critical assembly feature including holes and grooves that is considered critical to the operation of the manifold.
	
In regards to claim 5, wherein the critical assembly feature comprises: one or more heater installations.  Jenko (US 2012/0237631) with heater units 430, 432 within manifold 104.

In regards to claim 6 (dependent upon claim 3), wherein the critical assembly feature comprises: one or more alignment features for orienting the manifold within a molding machine component.  See Schreck with alignment features 4, 5, the manifold is made in alignment with the molding machine component, see manifold 8 located between mold plate 12 and clamping plate 6.

Claim 4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenko in view of Barron, Schreck, and CN’609 as applied to claim 3 above, and further in view of Babin (US 2004/0005380).
In regard to claim 4, wherein the critical assembly feature comprises: one or more seal faces for sealing high pressure resin at a respective one or more interfaces.  
The Jenko, Barron, Schreck, and CN‘609 references do not particularly teach of the seal faces.
In this regards, see Babin that teaches hot runner system that also includes a manifold 12i with seal interface 44i (sealing element, sealing insert), see Fig. 13.  The seal interface located within the manifold and interfacing between the manifold and the nozzle 20.  It is noted that the manifold of Babin is also known for having heating elements 15 within the structure.  The seal interface needing to operate under the pressure from injection molding operations as seen in Babin.
It would have been obvious for one of ordinary skill in the art to modify the manifold of Jenko in view of Barron, Schreck, and CN’609 to further include the additional critical assembly feature of a seal face as taught by Babin in order to prevent the problem of leaking molten plastic between the manifold and the nozzle, see Babin [0002].
In regards to claim 8 (dependent upon claim 4), wherein the molding machine component is one of a mold and a manifold plate.  See Schreck that teaches of the the mold and manifold plate (see mold plate 12 and cavity 17) of the molding machine component, see Figs 1 and 2.

In regards to claim 9 (dependent upon 8) wherein the manifold base plate is finish machined.  See CN’609 reference as taught in claim 2 above.

In regards to claim 10 (dependent upon claim 9) wherein the manifold base plate is finish machined prior to additive manufacturing the melt distribution structure.  In this regards of the step of machining prior to the manufacturing of the distribution structure, this is a rearrangement of the process steps particularly of when the base plate is machined in the CN’609 reference.  It would have been obvious for one of ordinary skill the in art to be able to machine the base plate prior to incorporation of the element in the additive manufacturing process or machining the base plate as a post process after additive manufacturing as the anticipated result is the base plate is machined, particularly with predictable results for the surfaces being machined as the same surfaces that would face the mold or mold plate. 

In regards to claim 11 (dependent upon claim 10), wherein the melt distribution structure comprises: a melt distribution circuit having one or more melt channels connecting one or more manifold inlets to one or more manifold outlets.  See Jenko (US 2012/0237631) with inlets 404, 424 and the outlets 406, 426, 408, 428, see Figs. 6-8.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenko in view of Barron, Schreck, and CN’609 as applied to claim 3 above, and further in view of Gellert (US 6447283).
In regards to claim 7, wherein the critical assembly feature comprises: one or more attachment feature for mounting the manifold to a molding machine component.  
	The references do not specifically show the attachment features.
In regards to the critical assembly feature located within a manifold, Gellert also teaches of a hot runner system having a manifold 26 and having attachment (bolts such as 44) and alignment components (see 34), see Fig. 1 that aid positioning and maintaining the manifold structure in place within the hot runner system.
It would have been obvious for one of ordinary skill in the art to modify the manifold of Jenko in view of Barron, Schreck, and CN’609 with the attachment features as taught by Gellert as these are known components in mounting the manifold to a molding machine component as this are combining prior art elements according to known methods to yield predictable results.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenko ‘631 in view of Barron and Schreck as applied to claim 11 above, and further in view of Jenko (US 2016/0193768).
In regards to claim 12, further comprising additive manufacturing a nozzle component onto the manifold base plate.
The references do not teach the additional additive manufacturing of a nozzle component onto the manifold base plate.  Jenko ‘631 does teach of the nozzle structure 
Furthermore, Jenko ‘768 that teaches of the additive manufacturing (solid freeform fabrication or additive manufacturing [0019] and of also other various manners of manufacturing), of a unitary manifold body 100 (hot runner apparatus) and includes nozzles 112(1), 112(2), 112(3) component that is with the manifold body 100.  Thereby, the formation of the nozzle upon the manifold base plate being a formation of the product that includes depositing upon a part, see (E) of [0019]. 
It would have been obvious for one of ordinary skill in the art to modify the process of Jenko ‘631 in view of Barron and Schreck with the further additive manufacturing of the nozzles onto the manifold base plate as taught by Jenko ‘768 as it is known in forming the manifold (hot runner apparatus) structure into a unitary body.

In regards to claim 13 (dependent upon claim 12), wherein the nozzle component comprises a nozzle housing.  See Jenko ‘768 regarding the nozzle 500 (or nozzle housing), and Jenko ‘631 regarding the nozzle structure 152 (also seen as a nozzle housing)

In regards to claim 14 (dependent upon claim 13), wherein the nozzle component defines a melt passage fluidly connected to one of the one or more melt channels.  See Jenko ‘631 that teaches of the manifold 104 with the melt passages 107, the outlet of the melt passage 108 is connected to the nozzle 152, see Fig. 2B. and also Fig. 8, see melt passages 402, 422 to nozzles 450, 452.  And also see Jenko ‘768, see Fig. 2 and 4, see melt passage 208 that connects to the nozzles 112.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenko (US 2012/0237631) in view of Barron (US 6581640).
In regards to claim 15: Jenko teaches of a manifold for use in plastic injection (see [0003]) molding, the manifold 104 comprising: and a melt distribution structure additive manufactured to form a unitary monolithic structure (see [0034]). 
 (The manifold body 104 is formed by solid freeform fabrication, additive manufacturing, and further including laminated object manufacturing and 3D printing, see [0034].)  
Jenko does not specifically teach of the manifold base plate and of additive manufacturing upon the manifold base plate.
In regards to additive manufacturing upon a base plate, particularly for a manifold, Barron teaches of a manifold formed via layers joined together, see teaching of freeform fabrication by Barron that includes a manifold base plate 12, 66 and with successive layers formed above, see Fig. 11.  The manifold is assembled to a fluid circuit and a microvalve can be attached to each manifold (see Col. 3, lines 1-4), braze pads 20, 40, locating holes 82, locating studs 86, identifying indicia 84, and gasket that can be added, Col. 7, lines 9-13.
While, Barron does not specifically teach of “the manifold for use in plastic injection molding”, the method of forming the manifold in Barron can be readily applied to the Jenko reference particularly in regards of forming upon a base plate the additional 
It would have been obvious for one of ordinary skill in the art to modify the method of Jenko with the additional plate as taught by Barron as the base portion from which the manifold is formed upon.  The Jenko already teaching of different free form fabrication that includes 3D printing and laminated object manufacturing and would encompass the teaching in Barron in the formation of a manifold.

Claim 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenko in view of Barron as applied to claim 15 above, and further in view of Schreck (US 4856979).
In regards to claim 16 (dependent upon claim 15) further comprising a critical assembly feature machined into the manifold base plate.  
 (See Jenko, heaters 430, 432 that can be provided within the manifold, or otherwise known as a critical assembly feature.)
	Jenko does not particularly teach of the critical assembly features machined into the manifold base plate.
In regards to the manifold base plate having critical features, the Schreck reference that teaches manifold 8 with base plate that is located above the mold plate 12, see Figs. 2, 3. And with critical features located within base plate such as the back tapers 16 to the heating elements 13, and connecting element 5 (seen as alignment member).   This is particular of note as in Jenko, there is already teaching in formation 
It would have been obvious for one of ordinary skill in the art to further modify the process, particularly of the base plate of Jenko in view of Barron with the critical assembly feature located upon the base plate as seen in Schreck as the features being accommodated upon the various elements including the base plate is known in the manifold structure of hot runner assemblies. 

In regards to claim 17 (dependent upon claim 16), wherein the melt distribution structure comprises one or more melt channels connecting one or more manifold inlets to one or more manifold outlets.  See Barron and Jenko with the melt channels with inlet and outlet.

In regards to claim 20 (assumed to be dependent upon claim 17), wherein the nozzle component defines a melt passage fluidly connected to one of the one or more manifold outlets.  See Jenko in regards to the melt passages within the nozzle and connected to the manifold, see Figs. 1B, 2B.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenko ‘631 in view of Barron and Schreck as applied to claim 17 above, and further in view of Jenko (US 2016/0193768).
In regards to claim 18 (dependent upon claim 17), further comprising a nozzle component additively manufactured onto the manifold base plate.  See Jenko with the nozzles that are additively manufactured.
The references do not teach the additional additive manufacturing of a nozzle component onto the manifold base plate.  Jenko ‘631 does teach of the nozzle structure 152 is being integral geometry of the manifold body 104, thereby reducing component quantity and possible leakage interfaces, see [0041].
Furthermore, Jenko ‘768 that teaches of the additive manufacturing (solid freeform fabrication or additive manufacturing [0019] and of also other various manners of manufacturing), of a unitary manifold body 100 (hot runner apparatus) and includes nozzles 112(1), 112(2), 112(3) component that is with the manifold body 100.  Thereby, the formation of the nozzle upon the manifold base plate being a formation of the product that includes depositing upon a part, see (E) of [0019]. 
It would have been obvious for one of ordinary skill in the art to modify the process of Jenko ‘631 in view of Barron and Schreck with the further additive manufacturing of the nozzles onto the manifold base plate as taught by Jenko ‘768 as it is known in forming the manifold (hot runner apparatus) structure into a unitary body.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenko (US 2012/0237631) in view of Barron (US 6581640), Schreck (US 4856979), and Wilhem (US 2016/0318202).
In regards to claim 21:  Jenko in view of Barron and Schreck (as shown above in claim 1) teaches of a method of manufacturing a manifold for use in molding 
	Jenko in view of Barron and Schreck fails to teach of a plurality of manifolds, and machining of a plurality of manifold base plates onto a single sheet.
This is forming plural objects at the same time on one sheet.  Furthermore, see Wilhem (US 2016/0318202) reference that teaches several workpieces 1 that are machined from a single sheet (sheet metal, [0002]), see Fig.1 and also Fig. 6).  This part of a process of forming a plurality of the same parts simultaneously from a single sheet.  Here, it would have been obvious for one of ordinary skill in the art to modify process of Jenko in view of Barron and Schreck with machining of plural parts, or manifold base plates, from a single sheet as taught by Wilhem as this is a known process step in forming plural parts, particularly in manufacturing.  This is combining prior art elements according to known methods (machining plural parts) to yield predictable results (in this case of forming plural parts for manufacturing/assembling plural machined parts as this a multiplied effect that would be used manufacturing).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, and of particular note:
Olaru US 2004/0156944 that teaches heater 20 located within the manifold 12.
Babin (US 2005/0244536) teaches of a manifold 34, 36, with critical feature of an alignment device 66 located within. 
Redding (US 2013/0328975) teaches of a printhead formed via additive manufacturing, the printhead having critical assembly features.
Blais (US 2013/0309349) teaches of a manifold with critical assembly features, see heating 500, alignment 908, 910 (dowels).
Jenko (US 2011/0038980) teaches manifold 224 with heating and alignment, see Fig. 4.
Yu (US 2002/0054934) teaches of manifold 1 with critical features including heating and holes for bolts for assembly, see Figs. 1 and 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/EMMANUEL S LUK/Examiner, Art Unit 1744